AO 245B (CASD Rev. 1119) Judgment in a Criminal Case
                                                                                                               FILED
                                                                                                               FEB 2 i 2019
                                      UNITED STATES DISTRICT COUR
                                                                                                        CLERK, U.S. DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA                              SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                      BY '                    DEPUTY
             UNITED STATES OF AMERICA                               JUDGMENT IN ACRI
                                 v.                                 (For Offenses Committed On or After November 1, 1987)


                    JULIAN GARCIA ( 1)                              Case Number:             15CR2820-BAS

                                                                    SANDRA RESNICK
                                                                    Defendant's Attorney
USM Number       51519298
D -
THE DEFENDANT:
IZI pleaded guilty to count(s)         ONE (1) OF THE SUPERSEDING INFORMATION

D   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                   Nature of Offense                                                                 Number(s)
18 USC 1349                       CONSPIRACY TO COMMIT HONEST SERVICES MAIL                                               1
                                  FRAUD AND HEALTH CARE FRAUD




    The defendant is sentenced as provided in pages 2 through                 6            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

iZI   Count(s)   UNDERLYING                                   are         dismissed on the motion of the United States.

      Assessment : $100



D     JVTA Assessment*: $
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI   See fine page          IZI Forfeiture pursuant to order filed               4/5/2018                     , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    FEBRl JARY 20. 2019




                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JULIAN GARCIA ( 1)                                                       Judgment - Page 2 of 6
CASE NUMBER:              15CR2820-BAS

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 THIRTY THREE (33) MONTHS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
       THE COURT RECOMMENDS THE DEFENDANT BE DESIGNATED TO A FACILITY IN THE
       WESTERN REGION FOR FAMILY VISITS.




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D    at                              A.M.
       D    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       ~     on or before APRIL 3, 2019 AT 12:00 PM (NOON)
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on
                                                                         to - - - - - - - - - - - - - - -

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.



                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:             JULIAN GARCIA ( 1)                                                           Judgment - Page 3 of 6
     CASE NUMBER:           15CR2820-BAS

                                                SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
THREE (3) YEARS.

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
        OThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. DThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. IZJThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. OThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or were convicted of a qualifying offense. (check if
   applicable)
7. D The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.
 AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

  DEFENDANT:                  JULIAN GARCIA ( 1)                                                                     Judgment - Page 4 of 6
  CASE NUMBER:                15CR2820-BAS

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. Intentionally Omitted.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.
AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

DEFENDANT:               JULIAN GARCIA ( 1)                                                   Judgment - Page 5 of 6
CASE NUMBER:             15CR2820-BAS

                                  SPECIAL CONDITIONS OF SUPERVISION


     1.    Submit your person, property, residence, office or vehicle to a search, conducted by a United States
          Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
          contraband or evidence of a violation of a condition of release; failure to submit to a search may be
          grounds for revocation; the defendant shall warn any other residents that the premises may be subject to
          searches pursuant to this condition.

     2. Provide complete disclosure of personal and business financial records to the probation officer as
        requested.

     3. Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
        of credit without approval of the probation officer.


II
AO 245S (CASD Rev. 08/13) Judgment in a Criminal Case

   DEFENDANT:              JULIAN GARCIA ( 1)                                                    Judgment - Page 6of6
   CASE NUMBER:            15CR2820-BAS

                                                     FINE


  The defendant shall pay a fine in the amount of     _$-'---1_0-"-,0_0_0_ _ _ _ _ _ unto the United States of America.

  Pay a fine in the amount of$10,000 through the Clerk, U.S. District Court. During any period of incarceration
  the defendant shall pay fine through the Inmate Financial Responsibility Program at the rate of 50% of the
  defendant's income, or $25.00 per quarter, whichever is greater. The defendant shall pay the fine during his
  probation at the rate of $250 per month. These payment schedules do not foreclose the United States from
  exercising all legal actions, remedies, and process available to it to collect the fine judgment at any time.

  Until fine has been paid, the defendant shall notify the Clerk of the Court and the United States Attorney's
  Office of any change in the defendant's mailing or residence address, no later than thirty (30) days after the
  change occurs.


  This sum shall be paid    IZI   Immediately.




  The Court has determined that the defendant       does        have the ability to pay interest. It is ordered that:
  D   The interest requirement is waived
